Citation Nr: 1520738	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-26 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for vertigo, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for lumbar strain, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial compensable evaluation for residuals of a jaw fracture.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  Vertigo is manifested by daily episodes of dizziness and loss of balance without reported episodes or objective evidence of staggering.

2.  Lumbar strain is manifested by flexion to 75 degrees and combined range of motion of the thoracolumbar spine to 200 degrees; there is no objective evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, or of incapacitating episodes of intervertebral disc syndrome.

3.  Jaw fracture residuals are manifested by inter-incisal range of motion of 51 millimeters (mm), left lateral excursion of 8 mm, and right lateral excursion of 7 mm.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for vertigo have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.87, Diagnostic Code 6299-6204 (2014).

2.  The criteria for an evaluation in excess of 10 percent for lumbar strain have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2014).
3.  The criteria for a compensable evaluation for residuals of a jaw fracture have not  been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A letter dated in August 2010 discussed the evidence necessary to support the Veteran's claims for increase.  He was advised of the allocation of responsibilities between himself and VA, and of the manner in which VA determines disability ratings and effective dates.

In October 2010, the Veteran was advised of the evidence necessary to reopen his claim of entitlement to service connection for broken jaw residuals, and of the evidence necessary to support a claim for service connection.  He was advised of the allocation of responsibilities between himself and VA, and of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for his jaw fracture residuals.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

With respect to VA's duty to assist, VA and private treatment records have been obtained and associated with the record.  VA examinations were conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, as with the claims for the Veteran's vertigo and lumbar spine, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

In cases where the original rating assigned is appealed, as with the evaluation of the Veteran's jaw fracture residuals, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Vertigo

The Veteran's vertigo is evaluated as 10 percent disabling pursuant to Diagnostic Code 6299-6204.  Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The appellant's specific disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 6299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2014).  The RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.87, Diagnostic Code 6204 for peripheral vestibular disorder.  Under these criteria, the current 10 percent rating is warranted on evidence of peripheral vestibular disorders with occasional dizziness.  A 30 percent evaluation will be assigned with dizziness and occasional staggering.  A note provides that where hearing impairment or suppuration is present, they shall be separately rated.  C.F.R. § 4.87, DC 6204.

On VA examination in September 2010, the Veteran was noted to have positional vertigo.  He stated that it has existed for 16 years, and that the condition was not due to injury or trauma.  He endorsed intermittent ear pruritis bilaterally occurring two times per week and lasting for one minute.  He also endorsed intermittent dizziness occurring two times per day and lasting for one and one half minutes.  He reported intermittent problems with balance, occurring two times per day and lasting for one and one half minutes.  He denied hearing loss, ear discharge, ear pain, a history of ear infections, a staggering gait, or a cerebellar gait.  He reported that he had medical testing but that the etiology of his vertigo remained unknown.  He endorsed recurrent tinnitus bilaterally.  Physical examination of the ears was normal bilaterally.  There was no auricle deformity, aural polyps, middle ear infection, or effusion.  There was no ear related cranial nerve condition or bone loss of the skull.  Examination did not reveal a disturbance of balance, staggering gait, or cerebellar gait.  

Upon careful consideration of the evidence pertaining to this claim, the  Board has determined that an evaluation in excess of 10 percent is not warranted.  The current evaluation contemplates occasional dizziness and loss of balance.  A higher evaluation requires evidence demonstrating dizziness and occasional staggering.  Here, the Veteran has denied gait disturbance associated with this disability, and examination did not reveal a disturbance of balance or gait.  Thus, there is no basis upon which to assign a higher evaluation for vertigo.  

The Board has also considered whether a higher evaluation may be available under an alternate Code, but finds that none are applicable.  Specifically, the Veteran does not have Meniere's disease (DC 6205), loss of either auricle (DC 6207), or a malignant neoplasm of the ear (DC 6208).  Moreover, the Veteran has denied hearing loss.  This, the Board concludes that the Veteran's vertigo is appropriately evaluated as 10 percent disabling for occasional dizziness and loss of balance.

The evidence preponderates against a finding that a higher evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lumbar Spine and Jaw

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

	Lumbar Spine

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 10 percent evaluation for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2014).  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2014).

On VA examination in September 2010, the Veteran's history was reviewed.  He noted that he had pain that worsened with prolonged standing.  He noted that he had pain in the upper leg area and pressure in the buttocks.  He stated that he was limited to walking one half mile.  He endorsed decreased motion and paresthesia, but no fatigue, spasms, or stiffness.  He denied bowel or bladder problems.  Physical examination revealed no evidence of radiating pain on movement.  There was no muscle spasm.  There was tenderness at L5-S1.  Spinal contour was preserved but there was tenderness.  There was no guarding of movement and no weakness.  The musculature was normal.  Straight leg raising was negative bilaterally.  Lasegue's sign was negative.  There was no atrophy in the limbs.  There was no ankylosis.  Range of motion testing revealed 80 degrees of flexion with pain at 75 degrees, 30 degrees of extension with pain at 25 degrees, lateral flexion to 30 degrees with pain at 25 degrees bilaterally, and rotation to 30 degrees with pain at 25 degrees bilaterally.  There were no additional limitations following repetitive use.  There was symmetry of spinal motion with normal curvature of the spine.  Neurologically, there were no deficits on pinprick testing.  There were no signs of intervertebral disc syndrome and no non-organic physical signs.  

The Veteran was seen by a private provider in October 2010, following a motor vehicle accident.  He reported low back pain and tightness across his low back with bending over.  Objectively, he had normal range of motion and strength.  

As noted, the Veteran's lumbar spine disability is currently evaluated as 10 percent disabling.  This rating contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A higher evaluation requires evidence demonstrating forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Such is not shown by the record.  Thus, the Board concludes that a higher evaluation for the Veteran's lumbar strain is not for application.  

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome.  However, there is no evidence in the record of incapacitating episodes characterized by acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  Accordingly, a higher evaluation pursuant to the criteria for evaluating intervertebral disc syndrome is not for application.  

The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the period considered.  The Board therefore finds that the current 10 percent evaluation is appropriate for the Veteran's low back disability.

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's low back disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert.

	Jaw

Under Diagnostic Code 9905, for limited motion of temporomandibular articulation, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905. 

Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905, Note.

Where the criteria for a compensable rating are not met, a noncompensable rating will be assigned. 38 C.F.R. § 4.31 (2014).

On VA examination in June 2001, the Veteran complained of pain with use and fatigue.  He noted that he experienced popping and clicking joint noises bilaterally.  He gave a history of jaw fracture and surgical fixation.  Physical examination revealed tenderness to palpation of the muscles of mastication.  There was no deviation of opening.  There was crunching bilaterally in early return translation and on the right in late anterior translation.  Range of motion testing revealed 51 mm of interincisal movement, 8 mm of left lateral excursion, and 7 mm of right lateral excursion.  There was mild bone loss in all molar sextants, which the examiner stated was due to periodontitis.  He concluded that there was mild functional impairment due to loss of motion and/or masticatory function.

On VA examination in May 2011, the Veteran's history was reviewed.  He stated that since his injury, he had experienced clicking and popping of both temporomandibular joints with associated pain when he chewed hard food.  He indicated that he had pain three or four times per day.  He denied difficulty opening his mouth, talking, chewing and swallowing.  Examination of the maxilla was within normal limits.  There was a surgical retention pin at the angle of the left mandible.  The condition did not cause any difficulty with speech.  Range of motion testing revealed interincisal movement to 51 mm with no additional limitation following repetitive motion.  Lateral excursion was to 12 on the right and to 11 on the left, with pain at the end of the range.  The examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  

Having reviewed the evidence pertaining to this claim, the Board finds that a compensable evaluation is not warranted.  A compensable evaluation for this disability requires evidence showing range of lateral excursion limited from 0 to 4 mm or the inter-incisal range limited to 31 to 40 mm.  Such is not shown by the objective evidence of record.  Rather, examination has revealed that the Veteran has greater inter-incisal and lateral motion than is required for a compensable evaluation.  The criteria for a compensable evaluation are not met.  

The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca.  However, as exemplified in the the May 20ll examination report neither the lay nor medical evidence reflects the functional equivalent of limitation of motion required to warrant a compensable evaluation for the period considered.  

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's jaw disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert.

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, the Veteran's vertigo causes occasional dizziness, which is specifically contemplated by the criteria for evaluating peripheral vestibular disorders.  Moreover, with respect to his spine and jaw disabilities, 
he has limitation of motion and pain.  The criteria for the evaluation of these disabilities specifically contemplate the pain on motion experienced by the Veteran.  Therefore, it cannot be said that the criteria under which these disabilities are evaluated do not contemplate this Veteran's symptoms. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, in addition to the disabilities addressed herein, the Veteran is in receipt of a 10 percent evaluation for residuals of fracture of the left fifth finger and a noncompensable evaluation for a forehead scar.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected vertigo, low back disability, and jaw disability result in further impairment when viewed in combination with these other service-connected disabilities.  

In short, there is nothing in the record to indicate that the Veteran's vertigo, low back disability, or jaw disability cause impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for vertigo is denied.

Entitlement to an evaluation in excess of 10 percent for lumbar strain is denied.

Entitlement to an initial compensable evaluation for residuals of a jaw fracture is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


